Citation Nr: 0904983	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  07-19 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for skin 
disorder.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at law


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1966 to December 
1969.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


FINDINGS OF FACT

1.  A November 2004 rating decision denied the appellant's 
claim for entitlement to service connection for a skin 
disorder.  The appellant was notified of his appellate 
rights, but did not appeal the decision.

2.  Evidence received since the last final denial fails to 
provide a current diagnosis that can be related to active 
service and is therefore neither new nor material.


CONCLUSIONS OF LAW

1.  The November 2004 RO rating decision is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  Evidence received since the November 2004 RO decision in 
connection with Veteran's request to reopen a claim of 
service connection for a skin disorder is not new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letter dated in February 2007 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In this regard, this letter advised 
the Veteran what information and evidence was needed to 
substantiate the claim decided herein.  This letter also 
requested that the Veteran provide enough information for the 
RO to request records from any sources of information and 
evidence identified by the Veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The February 2007 letter 
provided this notice to the Veteran.  

The Board observes that the February 2007 letter was sent to 
the Veteran prior to the April 2007 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In this regard, the notice provided in 
the February 2007 letter fully complied with the requirements 
of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2008), and 
Dingess, supra. 

With respect to the Veteran's request to reopen a previously 
disallowed claim, in Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court held that in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence - evidence that is 
both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known 
to VA claimants.  Because these requirements define 
particular types of evidence, when providing the notice 
required by the VCAA it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation, however, 
does not modify the requirements discussed above.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In other 
words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought.  The Board notes 
that the February 2007 letter provided this notice to the 
Veteran.

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the Veteran's service treatment records, VA treatment records 
and private treatment records are associated with the claims 
folder.  

VA has no obligation to provide an exam where new and 
material evidence is not presented or secured to reopen a 
finally adjudicated claim.  38 C.F.R. § 
3.159(c)(4)(i)(C)(iii) (2008).  Therefore, VA is not required 
to provide the Veteran with a VA examination in conjunction 
with this claim.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.


Analysis

The Board notes that the Veteran's current claim is one of 
entitlement to service connection for a skin disorder.  This 
claim is based upon the same factual basis as his original 
claim of entitlement to service connection for a skin 
disorder, which was denied in the January 2002 and the 
November 2004 rating decisions.  As such, it is appropriate 
for the Board to consider this claim as a request to reopen 
the previously denied claim.  See Boggs v. Peake, 520 F.3d 
1330 (Fed. Cir. 2008).

Initially, the Board notes that the Veteran reopened his 
claim because he read an article regarding the possibility of 
claims based on herbicide exposure, specifically Agent 
Orange, being reconsidered if they were previously denied 
because the only evidence of exposure was receipt of the 
Vietnam Service Medal or service on a vessel off the shore of 
Vietnam.  The Board notes that the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in Haas 
v. Nicholson, 20 Vet. App. 257 (2006), that reversed a 
decision of the Board that had denied service connection for 
disabilities claimed as a result of exposure to herbicides. 
 VA appealed that decision to the United States Court of 
Appeals for the Federal Circuit (Federal Circuit).  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on a Court holding that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of VA imposed a 
stay at the Board on the adjudication of claims affected by 
Haas.  The Court temporarily stayed the adjudication of cases 
before the Board and RO that are potentially affected by 
Haas.  See Ribaudo v. Nicholson, 21 Vet. App. 16 (2007) (per 
curiam).  The Federal Circuit then reversed the Court's 
decision, in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), 
and the Veteran requested certiorari to the United States 
Supreme Court, which was denied in January 2009.  In the 
instant case, the Veteran was not initially denied service 
connection because his only evidence of exposure was service 
on a naval vessel off the coast of Vietnam, but rather 
because his claimed disability was not one for which the 
presumption applied.  Specifically, the Board notes that the 
Veteran's claimed skin disorder, actinic keratoses, is not 
one of the diseases for which the presumption applies, 
therefore with regard to the Veteran's claim for service 
connection for a skin disorder, the presumption will not be 
considered.  See 38 C.F.R. § 3.309(e) (2008).

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105 (West 2002).  However, the Veteran may request that VA 
reopen his claim upon the receipt of 'new and material' 
evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  Id.  See also Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).  According to 38 C.F.R. 
§ 3.156(a) (2008), 'new and material' evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

At the time of the prior final denial in this matter, as 
issued in a November 2004 RO rating decision, the evidence 
under consideration consisted of the Veteran's service 
treatment records from December 1965 through December 1969, 
statements by the Veteran and friends of the Veteran, VA 
treatment records, VA compensation and pension examination 
report, and private treatment records from 1993 to 2004.  The 
Veteran did not appeal this decision, and the November 2004 
rating decision became final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. 
§ 20.1103 (2008).

The Veteran's initial claim of entitlement to service 
connection for a skin disorder was denied by RO rating 
decision dated in January 2002.  This rating decision 
indicates that the basis for the RO's denial is the lack of 
medical evidence establishing the diagnosis of a skin 
disorder that met the presumption associated with service 
connection due to herbicide exposure or that could be related 
to military service.  The Veteran did not timely appeal this 
decision; therefore, it became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2008).  The Veteran filed a 
request to reopen this previously disallowed claim, and in 
the November 2004 rating decision, the RO denied the 
Veteran's request to reopen his claim for a skin disorder 
because the Veteran failed to provide new and material 
evidence.  As stated above, the Veteran did not timely appeal 
the RO's decision in November 2004; therefore, it became 
final.  Id.

The Veteran filed another request to reopen this claim in 
November 2006.  The RO once again denied the Veteran's 
request to reopen his claim in the April 2007 rating 
decision, on the basis that while the evidence presented was 
new, it was not material because it failed to provide a 
diagnosis that could be related to military service and was 
not a condition included as part of the presumption for 
service connection due to herbicide exposure.  The Veteran 
was again notified of his appellate rights, and perfected an 
appeal of this issue.  New evidence received since the April 
2007 rating decision includes a letter from a friend who 
served with the Veteran regarding events that happened in 
Vietnam, VA treatment records from September 2002 through 
March 2007, and statements from the Veteran.

The Board notes that the new evidence presented fails to 
relate the Veteran's current diagnosis of actinic keratoses 
with his active military service.  The evidence provides 
neither a new diagnosis nor evidence that proves an in-
service complaint of a skin disorder.  The Board does 
acknowledge the lay statement from the Veteran's friend 
regarding their service in Vietnam; however, the Board notes 
that as a lay statement this letter cannot be considered to 
provide evidence of a diagnosis or etiology of a disease or 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Finally, as noted above, the current diagnosis is not a 
condition included in the presumption of service connection 
for herbicide exposure.  As such, the Board finds that the 
evidence presented with regard to this issue is neither new 
nor material.  Since none of this newly submitted evidence 
pertains to the reasons for the prior denial nor raises the 
reasonable possibility of substantiating the Veteran's 
underlying claim, his request to reopen the previously 
disallowed claim of entitlement to service connection for 
skin disorder is denied.  38 C.F.R. § 3.156(a) (2008).




ORDER

The Veteran's request to reopen a previously disallowed claim 
of entitlement to service connection for a skin disorder is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


